Citation Nr: 9905100	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
irritable bowel syndrome with Crohn's disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1985 to October 
1988.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 19, 1990 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's service-connected functional bowel syndrome.  On 
July 20, 1990, the RO proposed to reduce the evaluations for 
the veteran's service-connected post-operative left knee 
injury residuals and left ankle fracture residuals from 30 to 
10 percent and 10 percent to noncompensable, respectively.  
In October 1990, the RO effectuated the proposed reductions 
as of January 1, 1991.  

In January 1992, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
1992, the RO restored the 10 percent evaluation for left 
ankle fracture residuals.  In August 1994, the Board remanded 
the veteran's claims to the RO for additional action which 
included consideration of his entitlement to a separate 
compensable evaluation for a post-operative left knee scar 
and reassessment of the October 1990 reduction of the 
evaluation for the post-operative left knee injury residuals 
under the criteria set forth by the United States Court of 
Veterans Appeals (Court) in Brown v. Derwinski, 5 Vet. App. 
413 (1993).  

In December 1995, the RO increased the evaluation for 
post-operative left knee injury residuals from 10 to 20 
percent retroactively from January 1, 1991 and denied a 
separate compensable evaluation for a post-operative left 
knee scar.  In May 1996, the Board restored the 30 percent 
evaluation for post-operative left knee injury residuals; 
denied a separate compensable evaluation for a post-operative 
left knee scar; and remanded the issue of the veteran's 
entitlement to a compensable evaluation for functional bowel 
syndrome to the RO for additional development of the record.  

In October 1996, the veteran was afforded a hearing before a 
VA hearing officer.  In April 1997, the RO recharacterized 
the veteran's service-connected gastrointestinal disability 
as irritable bowel syndrome with Crohn's disease evaluated as 
10 percent disabling.  The veteran is represented in this 
appeal by the Disabled American Veterans.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's irritable bowel syndrome with Crohn's 
disease has been shown to be productive of no more than 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  There is no objective evidence 
of anemia or malnutrition.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for irritable bowel 
syndrome with Crohn's disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.113, 4.114 
and Diagnostic Code 7323 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with functional bowel syndrome.  In March 1989, the 
RO established service connection for functional bowel 
syndrome and assigned a 10 percent evaluation for that 
disability.  

Clinical documentation from Jeffrey A. Lefkovitz, M.D., dated 
in July 1996 notes that the veteran underwent a colonoscopy 
which revealed findings consistent with Crohn's disease.  In 
April 1997, the RO recharacterized the veteran's 
service-connected gastrointestinal disability as irritable 
bowel syndrome with Crohn's disease evaluated as 10 percent 
disabling.  

II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
disability evaluation is warranted for moderate irritable 
colon syndrome (spastic colitis, mucous colitis, and etc.) 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation requires severe 
irritable colon syndrome manifested by diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  38 C.F.R. Part 4, Diagnostic 
Code 7319 (1998).  

The rating schedule does not specifically address Crohn's 
disease.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under provisions of 
the rating schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1998).  Crohn's disease is most closely 
analogous to ulcerative colitis.  The veteran was informed of 
this determination by the RO and did not protest.  A 10 
percent disability evaluation is warranted for moderate 
ulcerative colitis with infrequent exacerbations.  A 30 
percent evaluation requires moderately severe ulcerative 
colitis with frequent exacerbations.  A 60 percent evaluation 
requires severe ulcerative colitis with numerous attacks each 
year, malnutrition, and only a fair state of health during 
remissions.  38 C.F.R. Part 4, Diagnostic Code 7323 (1998).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14 (1998).  38 C.F.R. § 4.113 (1998).  Evaluations under 
Diagnostic Codes 7301 through 7329 will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  

At a February 1990 VA examination for compensation purposes, 
the veteran complained of increasing diarrhea, cramping, 
loose bowels during the day and the night, and occasional 
fever.  The veteran was reported to weigh 190.5 pounds.  On 
examination, the veteran exhibited a soft abdomen and 
voluntary guarding.  The VA examiner diagnosed the veteran 
with "poss[ible] laxative abuse."  

In a September 1990 written statement, the veteran's wife 
advanced that the veteran occasionally had to use the 
restroom even prior to finishing his meal.  She stated that 
the veteran did not use laxatives.  In his October 1990 
notice of disagreement, the veteran related that:

I cannot eat anything without having to 
go to the restroom not long after I eat.  
Sometimes I do not even get done eating 
when I have to go to the restroom.  

At a June 1991 VA examination for compensation purposes, the 
veteran complained of progressive gastrointestinal 
complaints.  He denied taking any medication for his 
functional bowel syndrome.  The veteran was reported to be 
overweight.  The VA examiner observed that:

The patient is quite hyperactive.  In 
fact, very hyperactive in examination of 
the abdomen as well as the knee.  He 
responded almost maximally to the 
lightest type of stimulation; however, 
when he was not aware of pressure in 
other areas, he did not respond to that 
pressure.  There were no organs or masses 
palpable in the abdomen.  There was no 
distention noted.  

The veteran was diagnosed with symptomatic irritable bowel 
syndrome by history.  

At the January 1992 hearing on appeal, the veteran testified 
that his gastrointestinal disability was manifested by bowel 
urgency, cramping, and constipation.  He reported that he 
currently weighed approximately 175 pounds.  He clarified 
that he had lost approximately 30 pounds in the preceding two 
months.  He stated that he had not been diagnosed with anemia 
and did not take any medication for his gastrointestinal 
disability.  

A January 1992 gastroenterological evaluation from Michael G. 
Stiff, M.D., conducted for the VA conveys that the veteran 
complained of alternating "large liquid bowel movements" 
and constipation with associated extreme bowel urgency, 
cramping, "knife-like" suprapubic pain, nausea, and cold 
sweats.  He clarified that his episodic liquid stools 
occurred during or just after meals.  The veteran reported 
that his maximum weight during the preceding year was 205 
pounds.  He denied any nocturnal symptoms.  On examination, 
the veteran exhibited diffuse tenderness on palpation of the 
left and right lower quadrants and the suprapubic area.  
There was no evidence of malnutrition.  

A February 1992 VA treatment record notes that the veteran 
complained of green bowel movements.  He was reported to 
weigh 196.5 pounds.  A February 1992 psychiatric evaluation 
from Sitaben Parbhoo, M.D., conducted for the VA notes that 
the veteran reported a good appetite and a 20 to 30 pound 
weight loss over the preceding four months.  He denied having 
any "gastrointestinal problems."  A July 1992 VA treatment 
record states that the veteran weighed 206.5 pounds.  

An April 1994 VA treatment record indicates that the veteran 
weighed 207 pounds.  A September 1994 VA treatment record 
reflects that the veteran weighed 217.5 pounds.  VA treatment 
entries dated in September 1995, January 1996, and April 1996 
reflects that the veteran weighed 212, 211, and 214 pounds, 
respectively.  A June 1996 VA nutrition clinic evaluation 
reports that the veteran wanted to lose weight and to eat a 
more balanced diet.  He was reported to weigh 207 pounds and 
to be 110 percent of his ideal body weight.  The treating VA 
medical personnel observed that the veteran was "in norm[al] 
nutr[ition] status" and sought to lose one to two pounds a 
week by decreasing his consumption of cola drinks.  

A July 1996 gastroenterological evaluation from Dr. 
Lefkovitz, M.D., conducted for the VA indicates that the 
veteran complained of "intermittent alternating constipation 
and diarrhea;" lower abdominal cramping; rectal bleeding; 
and a poor appetite.  He clarified that his lower abdominal 
cramping and bowel movements principally occurred after 
meals.  He reported a maximum weight of 212 pounds during the 
preceding year.  He denied any weight loss, use of 
anti-colitis medication, anemia, or malnutrition.  Dr. 
Lefkovitz noted that the veteran weighed 212 pounds.  On 
examination, the veteran exhibited marked left and right 
lower quadrant tenderness, normal bowel sounds, and a soft 
belly.  The doctor advanced impressions of "rectal bleeding 
possibly secondary to proctitis[,] internal hemorrhoids[,] ... 
ulcerative colitis, or Crohn's disease."  He recommended 
that the veteran be afforded  "a complete colonoscopy."  A 
contemporaneous endoscopic evaluation revealed findings 
consistent with internal hemorrhoids and either Crohn's 
disease or regional ileitis.  

A July 1996 VA nutrition clinic treatment entry states that 
the veteran weighed 213 pounds; had gained six pounds in the 
preceding month; was at 112 percent of his ideal body weight; 
and was "in norm[al] nutr[ition] status."  Private clinical 
documentation dated in August and September 1996 reflects 
that the veteran was seen for his gastrointestinal 
complaints.  An August 1996 treatment entry states that the 
veteran reported decreased abdominal pain and formed stools.  
His weight was noted to be 220 pounds.  He was prescribed 
Asacol and Prednisone.  A September 1996 treatment entry 
states that the veteran complained of occasional lower 
abdominal pain and alternating constipation and diarrhea.  
The physician noted that the veteran had stopped taking his 
Prednisone and weighed 228 pounds.  The veteran's weight was 
reported to have increased by 10 pounds.  

A September 1996 VA treatment record conveys that the veteran 
complained of alternating constipation and diarrhea and an 
occasional bloated sensation.  He reported that he had 
discontinued his prescribed Prednisone.  The veteran's weight 
was noted to be 225 pounds.  An October 11, 1996 VA treatment 
record states that the veteran weighed 221 pounds.  An 
October 11, 1996 VA gastrointestinal clinic treatment record 
reports that the veteran complained of "real bad" lower 
abdominal pain and alternating diarrhea and constipation.  He 
stated that he had diarrhea after meals and a four-week 
course of Prednisone had produced no response.  On 
examination, the veteran was reported to be "very obese" 
and to exhibit diffuse abdominal tenderness on palpation.  
The VA physician opined that he was "skeptical of [the 
diagnosis] of Crohn's especially considering the absence of 
response to [medication]."  

At the October 1996 hearing on appeal, the veteran testified 
that he experienced diarrhea; abdominal cramping associated 
with eating; and an adverse reaction to some foods.  His 
symptoms were of such severity as to prohibit him from eating 
when he was required to be away from home.  He stated that 
his VA physician had prescribed Prednisone for his 
gastrointestinal disability; the medication had caused him to 
gain weight; and the prescription was subsequently 
discontinued.  He clarified that he had gained "almost 20 
some pounds" within two weeks while on Prednisone and had 
begun to lose weight after discontinuing the medication.  He 
advanced that he was entitled to a 30 percent evaluation for 
his service-connected gastrointestinal disability as he met 
all of the schedular criteria.  The veteran's wife testified 
that the veteran had alternating diarrhea and constipation 
associated with most meals.  She conveyed that recent 
diagnostic studies had revealed holes in the veteran's 
intestines.  

Clinical documentation from Dr. Lefkovitz dated in January 
1997 relates that the veteran complained of a recent increase 
in his gastrointestinal symptoms including "quite a bit of 
lower abdominal cramping."  The veteran was reported to take 
Prednisone and Asacol.  He subsequently underwent 
colonoscopic evaluation which revealed a few aphthous 
erosions in the distal terminal ileum with mild ileitis and 
one aphthous erosion in the rectum.  The physician commented 
that there was an improved appearance of the terminal ileum 
as compared with the last colonoscopy.  
A January 1997 VA treatment record reflects that the veteran 
weighed 222.75 pounds.  A March 5, 1997 VA treatment entry 
notes that the veteran's weight was 225 pounds.  A March 28, 
1997 VA treatment entry notes that the veteran's weight was 
221.75 pounds.  

In a May 1997 written statement, the veteran advanced that:

Please be advised [that] my 
service[-]connected COLITIS, CHRON'S 
(sic) DISEASE and IRRITABLE BOWEL 
SYNDROME have greatly increased in 
severity.  It seems as if I miss far more 
work than I can get.  In the past three 
years[,] I have lost SIX jobs as a result 
of my service[-]connected disabilities 
acting up and creating non production 
(sic) and termination.  Since my last 
examination[,] this conditions have 
nearly stopped me from functioning away 
from my home.  I have diarrhea, then 
constipation, then diarrhea alternating 
constantly.  Abdominal distress is nearly 
24 hours a day, seven days a week, twelve 
months a year, if it continues at the 
same pace to July!  (Emphasis in the 
original).  

A June 1997 gastroenterological evaluation from Mark W. 
Thurman, M.D., conducted for the VA relates that the veteran 
complained of decreased appetite; alternating diarrhea and 
constipation; "persistent and achy" right lower abdominal 
discomfort; and rectal bleeding.  He reported five to six 
loose stools per day; no nocturnal loose stool; a 30 pound 
weight loss in the preceding two to three months; and 
discontinuance of his prescribed Prednisone.  The veteran 
weighed 204 pounds.  On examination, he exhibited active 
bowel sounds and mild right lower quadrant discomfort on 
palpation.  Dr. Thurman conveyed that:

The patient's history is suggestive of 
irritable bowel syndrome with alternating 
diarrhea and constipation being his 
normal bowel habit and that being 
associated with gassy abdominal 
discomfort.  However, as of recent[,] the 
patient's abdominal discomfort has 
changed in character and has become 
localized to the right lower quadrant and 
this has been associated with frequent 
loose stool and intermittent rectal 
bleeding.  The recent change in the 
patient's normal [gastrointestinal] 
symptoms are consistent with active 
Crohn's disease.  It is my feeling that 
the patient is currently symptomatic from 
active Crohn's disease[,] but does have a 
background consistent with irritable 
bowel syndrome.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service-connected gastrointestinal disability 
has been shown to be manifested by alternating diarrhea and 
constipation; bowel urgency during or shortly after meals; 
chronic lower abdominal discomfort; and evidence of 
intestinal erosions on colonoscopic evaluation.  There is no 
clinical evidence of either malnutrition or anemia.  Such 
findings merit an evaluation in excess of 10 percent.  
Clearly the veteran has coexisting abdominal manifestations.

In applying the provisions of 38 C.F.R. § 4.114 (1998) to the 
instant appeal, the Board observes that the most recent 
gastroenterological evaluation of record determined that the 
veteran's current gastrointestinal symptoms arise from his 
active Crohn's disease rather than his irritable bowel 
syndrome.  Therefore, the Board finds that the veteran's 
current gastrointestinal disability is predominately 
associated with his Crohn's disease and will evaluate the 
disability under the provisions of Diagnostic Code 7323.  The 
veteran has repeatedly advanced during the pendency of his 
appeal that he has experienced episodic weight loss of 
between 20 and 30 pounds at a time as a result of his 
gastrointestinal disability.  The Board notes that the 
clinical record belies such an assertion.  Indeed, the 
veteran has been repeatedly found to have gained significant 
amounts of weight; to be over his ideal body weight; and to 
be obese.  On occasion, the veteran has even sought out 
medical assistance to lose weight.  Such evidence clearly 
establishes that the veteran does not suffer from 
malnutrition.  There is no competent evidence reflecting that 
the veteran's service-connected gastrointestinal disability 
has had a significant impact on his overall health.  
Therefore, the Board concludes that a 30 percent evaluation 
is now warranted for irritable bowel syndrome with Crohn's 
disease.  In part, the increased evaluation is based on the 
coexisting manifestations with elevation to the next higher 
rating of 30 percent.

The severity of the veteran's overall gastrointestinal 
picture does not warrant a 60 percent evaluation.  38 C.F.R. 
§§ 4.113, 4.114 and Diagnostic Codes 7319, 7323 (1998).  The 
30 percent evaluation is the maximum evaluation assignable 
for functional bowel syndrome.  There is no competent 
evidence of severe ulcerative colitis with numerous attacks, 
there is no evidence of malnutrition and there is no evidence 
that the veteran is in only a fair state of health during 
remissions.  In essence, the veteran has presented numerous 
subjective statements which the Board is unable to completely 
discount at this time.  The subjective statements support a 
30 percent evaluation and no more.


ORDER

A 30 percent evaluation for irritable bowel syndrome with 
Crohn's disease is granted subject to the laws and 
regulations governing the award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  

- 12 -


